DETAILED ACTION
	This action is in response to an amendment to application 16/617637, filed on 11/27/2019. Claims 16-34 are pending; claims 1-15 are canceled. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite acronyms (“IEC” and “LIFH”) without defining, precisely, the intended meaning of those acronyms. Moreover, the language of the claims is muddled. How, precisely, should “lists of secondary node identifiers” be “declared in the standard IEC 61750?” Are the inventors requiring promulgation of their invention within an IEC standard? What, precisely, are “Data Object type objects?” It is impossible to determine the scope of the claims and the claims therefore are indistinct. Correction or clarification is earnestly requested. The claims in their present form are not suitable for examination on the merits and, accordingly, the instant claims will not be evaluated further.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-23 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2013/0326494, hereinafter “Nunez,” and USPGPUB 2015/0312216, hereinafter “Mohan.”
	Regarding claim 16, Nunez discloses “A method for updating software intended to be executed by equipment, (see, e.g., Nunez para. 9; “A plurality of network nodes may be designated as “server” nodes. Each server node may be assigned to manage software patch distribution for a different zone, where each zone may include a different plurality of network nodes. Upon detecting a node in a zone to be a node in need of an update, a patch may be received from a patch source at the server node in the same zone as the node in need of the update. The patch may be transferred from the server node to the node in need of the update. The patch may be used to update the node in need of an update.”) where each equipment unit forms a node of a command-control network communicating with other nodes of this command-control network, the nodes of the command-control network have respective identifiers, the nodes of the command-control network comprise a plurality of reference nodes for respective secondary nodes, a reference node is configured for allowing a software update for at least one secondary node, (see, e.g., Nunez para. 12-13, fig. 1 & associated text; “Network 101 may be grouped, partitioned or divided into a plurality of groups or zones 104, each zone 104 including a plurality of network nodes 102. In each zone 104, one of the network nodes 102 may be selected, marked or designated as a sever node 106 to provide patch management functionality and security maintenance to other nodes 102 in the same zone 104.”)  [w]herein a current node:
obtains first data of the identifier of the at least one secondary node for which the current node is configured for allowing a software update; (see, e.g., Nunez fig. 1 & associated text; para. 26; “A table or database (e.g., stored in a memory unit 116 and/or 120) may list the server node 106 designated for each network node 102 and/or for each zone 104. Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104. Network node 102 may request the update or patch 128 from the identified server node 106.”) 	and upon receiving a software update request for a secondary node, uses said first data for a software update at least for the secondary node identified in said first data.” (see, e.g., Nunez fig. 1 & associated text; para. 27; “server node 106 may then transmit patch 128 to the network node 102, for example, via a peer-to-peer client.”).
Nunez does not disclose the following underlined portion of the claim: “updating software intended to be executed by equipment of an electrical distribution grid.” As a preliminary matter, it is unclear whether this language is “intended use” language wholly contained within the preamble, in which case it properly could be disregarded for claim construction purposes. (MPEP 2144.07). However, in the interest of compact prosecution, the language regarding electrical distribution grids etc. will be treated as materially limiting the claim scope. 
Mohan discloses (at para. 97-100) distributing software updates to nodes within an electrical distribution grid. Mohan and Nunez are directed toward software updating and therefore are analogous art. On or before the effective filing date of the claimed invention, one of ordinary skill in the art would have deemed it obvious to try to combine the electrical distribution microgrid device software updating scheme of Mohan with the distributed software updating scheme of Nunez, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to ensure that all nodes in a system are running up-to-date software. Accordingly, the instant claim is unpatentable over the combination of Mohan and Nunez. 
	Regarding claim 17, the combination of Nunez and Mohan renders obvious “A method according to claim 16, wherein said current node: upon receiving a software update request for a given node, where said request comprises the identifier of the given node[:] determines whether the identifier of the given node is included among said first data; (see, e.g., Nunez fig. 1 & associated text; para. 26) 	and if the identifier of the given node is included among said first data, authorizes a software update for the given node, or otherwise refuses said update.” (see, e.g., Nunez, para. 13, “running security checks to verify the identity of network members, the member's authorization to share data, and the security of distributed patches”; 33-37).
	Regarding claim 18, Nunez discloses “A method for updating software intended to be executed by equipment, (see, e.g., Nunez para. 9; “A plurality of network nodes may be designated as “server” nodes. Each server node may be assigned to manage software patch distribution for a different zone, where each zone may include a different plurality of network nodes. Upon detecting a node in a zone to be a node in need of an update, a patch may be received from a patch source at the server node in the same zone as the node in need of the update. The patch may be transferred from the server node to the node in need of the update. The patch may be used to update the node in need of an update.”) where each equipment unit forms a node of a command-control network communicating with other nodes of this command-control network, the nodes of the command-control network have respective identifiers, (see, e.g., Nunez para. 12-13, fig. 1 & associated text; “Network 101 may be grouped, partitioned or divided into a plurality of groups or zones 104, each zone 104 including a plurality of network nodes 102. In each zone 104, one of the network nodes 102 may be selected, marked or designated as a sever node 106 to provide patch management functionality and security maintenance to other nodes 102 in the same zone 104.”) wherein a current node:
obtains second data comprising at least one reference node identifier from the current node; (see, e.g., Nunez fig. 1 & associated text; para. 26; “A table or database (e.g., stored in a memory unit 116 and/or 120) may list the server node 106 designated for each network node 102 and/or for each zone 104. Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104.) and, 
for a software update of the current node: reads said second data for identifying at least one reference node; and prepares an update request for the software of the current node, and wherein said request is intended for the identified reference node and comprises the identifier of the current node.” (see, e.g., Nunez fig. 1 & associated text; para. 26; “Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104. Network node 102 may request the update or patch 128 from the identified server node 106.”).
Nunez does not disclose the following underlined portion of the claim: “updating software intended to be executed by equipment of an electrical distribution grid.” As a preliminary matter, it is unclear whether this language is “intended use” language wholly contained within the preamble, in which case it properly could be disregarded for claim construction purposes. (MPEP 2144.07). However, in the interest of compact prosecution, the language regarding electrical distribution grids etc. will be treated as materially limiting the claim scope. 
Mohan discloses (at para. 97-100) distributing software updates to nodes within an electrical distribution grid. Mohan and Nunez are directed toward software updating and therefore are analogous art. On or before the effective filing date of the claimed invention, one of ordinary skill in the art would have deemed it obvious to try to combine the electrical distribution microgrid device software updating scheme of Mohan with the distributed software updating scheme of Nunez, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to ensure that all nodes in a system are running up-to-date software. Accordingly, the instant claim is unpatentable over the combination of Mohan and Nunez. 
	Regarding claim 19, Nunez discloses “A method for updating software intended to be executed by equipment, (see, e.g., Nunez para. 9; “A plurality of network nodes may be designated as “server” nodes. Each server node may be assigned to manage software patch distribution for a different zone, where each zone may include a different plurality of network nodes. Upon detecting a node in a zone to be a node in need of an update, a patch may be received from a patch source at the server node in the same zone as the node in need of the update. The patch may be transferred from the server node to the node in need of the update. The patch may be used to update the node in need of an update.”) where each equipment unit forms a node of a command-control network communicating with other nodes of this command-control network, the nodes of the command-control network have respective identifiers, the nodes of the command-control network comprise a plurality of reference nodes for respective secondary nodes, a reference node is configured for allowing a software update for at least one secondary node, (see, e.g., Nunez para. 12-13, fig. 1 & associated text; “Network 101 may be grouped, partitioned or divided into a plurality of groups or zones 104, each zone 104 including a plurality of network nodes 102. In each zone 104, one of the network nodes 102 may be selected, marked or designated as a sever node 106 to provide patch management functionality and security maintenance to other nodes 102 in the same zone 104.”) 	wherein a current node: obtains first data of the identifier of the at least one secondary node for which the current node is configured for allowing a software update; (see, e.g., Nunez fig. 1 & associated text; para. 26; “A table or database (e.g., stored in a memory unit 116 and/or 120) may list the server node 106 designated for each network node 102 and/or for each zone 104. Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104. Network node 102 may request the update or patch 128 from the identified server node 106.”) and
upon receiving a software update request for a secondary node, uses said first data for a software update at least for the secondary node identified in said first data; (see, e.g., Nunez fig. 1 & associated text; para. 26; “Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104. Network node 102 may request the update or patch 128 from the identified server node 106.”).
and wherein a current node: further obtains second data comprising at least one reference node identifier from the current node; and, for a software update of the current node: reads said second data for identifying at least one reference node; and prepares an update request for the software of the current node, and wherein said request is intended for the identified reference node and comprises the identifier of the current node.” (see, e.g., Nunez fig. 1 & associated text; para. 26; “A table or database (e.g., stored in a memory unit 116 and/or 120) may list the server node 106 designated for each network node 102 and/or for each zone 104. Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104. Network node 102 may request the update or patch 128 from the identified server node 106.”; para. 27; “Patches 128 may be provided to network 101 via one or more source server(s) 108, e.g. a patch source, which may be the same (or different) server that provides the original code 126 in need of the update.”).
Nunez does not disclose the following underlined portion of the claim: “updating software intended to be executed by equipment of an electrical distribution grid.” As a preliminary matter, it is unclear whether this language is “intended use” language wholly contained within the preamble, in which case it properly could be disregarded for claim construction purposes. (MPEP 2144.07). However, in the interest of compact prosecution, the language regarding electrical distribution grids etc. will be treated as materially limiting the claim scope. 
Mohan discloses (at para. 97-100) distributing software updates to nodes within an electrical distribution grid. Mohan and Nunez are directed toward software updating and therefore are analogous art. On or before the effective filing date of the claimed invention, one of ordinary skill in the art would have deemed it obvious to try to combine the electrical distribution microgrid device software updating scheme of Mohan with the distributed software updating scheme of Nunez, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to ensure that all nodes in a system are running up-to-date software.
	Regarding claim 20, the combination of Nunez and Mohan renders obvious “The method according to claim 19, wherein each node stores the first and second data.” (see, e.g., Nunez fig. 1 & associated text; update distribution requires distribution of identification data and update data).
	Regarding claim 21, the combination of Nunez and Mohan renders obvious “The method according to claim 16, wherein the first data comprise a list of secondary node identifiers.” (see, e.g., Nunez fig. 1 & associated text; server and update nodes are identified).
	Regarding claim 22, the combination of Nunez and Mohan renders obvious “The method according to claim 18, wherein the second data comprise a list of reference node identifiers.” (see, e.g., Nunez fig. 1 & associated text; server and update nodes are identified).
	Regarding claim 28, the combination of Nunez and Mohan renders obvious “The method according to claim 16, wherein a management system for the nodes of the command-control network determines at first, for each node, at least one reference node according to a predetermined topology of the command-controlled network.” (see, e.g., Nunez fig. 1 & associated text; reference nodes are defined).
	Regarding claim 29, the combination of Nunez and Mohan renders obvious “The method according to claim 16, wherein a management system for the nodes of the command-control network determines at first, for each node, at least one secondary node according to a predetermined topology of the command-controlled network.” (see, e.g., Nunez fig. 1 & associated text; target nodes are defined).
	Regarding claim 30, the combination of Nunez and Mohan renders obvious “A system comprising at least:
a first equipment unit comprising a programed computer circuit for executing the method according to claim 16, as a reference node; (see, e.g., Nunez para. 9; “A plurality of network nodes may be designated as “server” nodes. Each server node may be assigned to manage software patch distribution for a different zone, where each zone may include a different plurality of network nodes. Upon detecting a node in a zone to be a node in need of an update, a patch may be received from a patch source at the server node in the same zone as the node in need of the update. The patch may be transferred from the server node to the node in need of the update. The patch may be used to update the node in need of an update.”) and
a second equipment unit comprising a programed computer circuit for executing a second method as a secondary node, the second method being a method for updating software intended to be executed by equipment of an electrical distribution grid, where each equipment unit forms a node of a command-control network communicating with other nodes of this command-control network, the nodes of the command-control network have respective identifiers, (see, e.g., Nunez para. 12-13, fig. 1 & associated text; “Network 101 may be grouped, partitioned or divided into a plurality of groups or zones 104, each zone 104 including a plurality of network nodes 102. In each zone 104, one of the network nodes 102 may be selected, marked or designated as a sever node 106 to provide patch management functionality and security maintenance to other nodes 102 in the same zone 104.”)
wherein a current node: obtains second data comprising at least one reference node identifier from the current node; and, for a software update of the current node: reads said second data for identifying at least one reference node; and prepares an update request for the software of the current node, and wherein said request is intended for the identified reference node and comprises the identifier of the current node.” (see, e.g., Nunez fig. 1 & associated text; para. 26; “A table or database (e.g., stored in a memory unit 116 and/or 120) may list the server node 106 designated for each network node 102 and/or for each zone 104. Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104. Network node 102 may request the update or patch 128 from the identified server node 106.”; para. 27; “Patches 128 may be provided to network 101 via one or more source server(s) 108, e.g. a patch source, which may be the same (or different) server that provides the original code 126 in need of the update.”).
	Regarding claim 31, the combination of Nunez and Mohan renders obvious “The system according to claim 30, further comprising a management system for the nodes of the command-control network, said system comprising a computer circuit programed for executing a method wherein a management system for the nodes of the command-control network determines at first, for each node, at least one reference node according to a predetermined topology of the command-controlled network.” (see, e.g., Nunez fig. 1 & associated text; reference nodes are defined).
	Regarding claim 32, the combination of Nunez and Mohan renders obvious “A non-transitory computer readable medium on which is stored a computer program comprising instructions for implementing the method according to claim 16, when this program is executed by a processor.” See the rejection of claim 16.
	Regarding claim 33, the combination of Nunez and Mohan renders obvious “Equipment for an electric distribution grid, comprising a programed computer circuit for executing the method according to claim 16, as a reference node.” See the rejection of claim 16.
	Regarding claim 34, the combination of Nunez and Mohan renders obvious “Equipment for an electric distribution grid, comprising a programed computer circuit for executing the method according to claim 18 as a secondary node.” See the rejection of claim 16.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nunez and Mohan in view of “Software Distribution by Reliable Multicast,” hereinafter “Gumbold.”  
	Regarding claim 27, the combination of Nunez and Mohan renders obvious “The method according to claim 22, wherein the list of reference node identifiers can be ordered and, for a software update of a current node, this current node: reads said second data for identifying at least one primary reference node from the ordered list; prepares a first software update request intended for the first identified reference node;” (see, e.g., Nunez fig. 1 & associated text; para. 26; “A table or database (e.g., stored in a memory unit 116 and/or 120) may list the server node 106 designated for each network node 102 and/or for each zone 104. Thus, if network node 102 is determined to have software or code 126 in need an update, network node 102 may send a lookup request to the device storing the table, which returns the address or identification of a server node 106 associated with the requesting network node 102 or its zone 104. Network node 102 may request the update or patch 128 from the identified server node 106.”; para. 27; “Patches 128 may be provided to network 101 via one or more source server(s) 108, e.g. a patch source, which may be the same (or different) server that provides the original code 126 in need of the update.”).
The combination of Nunez and Mohan does not appear to disclose the further limitation “and after a time delay, in case the update is not received, prepares another request intended for the following reference node identified on the ordered list, until receiving said update.” Stated differently, the combination of Nunez and Mohan does not disclose subsequent requests and subsequent sending operations for an update in the event the update is not received following the first request. However, Gumbold discloses (at pg. 224, sec. 4.1) a software update system whereby the update is retransmitted until it is successfully received. 
Gumbold, Mohan, and Nunez are directed toward software updating and therefore are analogous art. On or before the effective filing date of the claimed invention, one of ordinary skill in the art would have deemed it obvious to try to combine the distributed software updating scheme of Nunez and Mohan with the resending operation of Gumbold, thereby obtaining the invention of the instant claim. A clear and predictable benefit of so combining would have appeared as the ability to ensure that all software updates are received successfully. Accordingly, the instant claim is unpatentable over the combination of Gumbold, Mohan, and Nunez. 


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D. COYER whose telephone number is (571)270-5306 and whose fax number is (571) 270-6306.  The examiner normally can be reached via phone on Monday-Friday 12pm-10pm Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen, can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan D. Coyer/Primary Examiner, Art Unit 2191